Citation Nr: 1648087	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-36 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to December 1986 and from January 1988 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision from the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for IBS and awarded service connection for GERD, assigning a noncompensable rating.  In November 2011, the Board remanded both issues for additional development.  Following the requisite development, the RO issued a rating decision in February 2015 awarding service connection for IBS.  The RO assigned a 30 percent rating for the combined symptoms of IBS and GERD.  

The record before the Board includes electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's IBS is manifested by diarrhea and abdominal pain. 

2.  The Veteran's GERD is manifested by dysphagia, regurgitation, and persistently recurrent epigastric distress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for IBS with GERD are not met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346-7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in a letter dated in June 2008, prior to the March 2009 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in July 2014.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 



General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

The rating for IBS with GERD has been assigned under 38 C.F.R. § 4.114, Diagnostic Codes 7346-7319.  

Initially, it should be noted that coexisting abdominal conditions are addressed under 38 C.F.R. § 4.113.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14  (2015).

Similarly, 38 C.F.R. § 4.114 explains that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under Diagnostic Code 7319, mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is awarded a noncompensable (0 percent) rating.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated as 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated as 30 percent disabling.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7346, a 10 percent rating is warranted for GERD, rated analogous to hiatal hernia, when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587. Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood. Id. at 1142. 

Shortly following his service connection claim, the Veteran was afforded a VA examination.  The examiner noted that he was a well-nourished individual at that time, weighing 260 pounds.  The Veteran reported symptoms such as regurgitation at night, mostly liquids.  He treated with Nexium and slept with an elevated pillow.  As to his IBS, he reported persistent diarrhea, up to 3 episodes per day, including one episode of watery diarrhea every other day.  He tends to have throbbing abdominal pain and cramping 15 to 30 minutes prior to an episode of diarrhea.  Clinical records during service, just prior to this examination, as well as after, indicated findings consistent with those found within this report.

A November 2013 report noted bowel movement frequency of about three times per day, and also noted marked reflux symptoms.  This report indicated that the Veteran's weight remained stable.  Diagnostic testing around the same time showed normal duodenal mucosa, superficial segments of gastric mucosa with minimal chronic non-active gastritis, as well as gastric mucosa with low grade chronic gastritis, and non-specific inflammatory irritated condition of the mucosa of the large intestine.  The assessment was small tubular adenoma of the mucosa of the large intestine with low-grade dysplasia.

The Veteran was afforded another examination in July 2014.  At this time, the Veteran reported experiencing his GERD symptoms every day.  He reported using only Omeprazole for treatment.  Persistently recurrent epigastric distress was noted, as well as dysphagia more than four times per year.  Neither vomiting, weight loss, hematemesis, nor melena were indicated in this report.  The examiner indicated that this disorder does not impact the Veteran's ability to work.  As to the IBS, this report indicated the presence of diarrhea five to ten times per day, including the explosive type.  No weight loss or malnutrition was indicated.  The impact on employment was noted as the need to be able to go to the bathroom as often as needed.

The Veteran is receiving the maximum, 30 percent, rating allowable for IBS under Diagnostic Code 7319 for symptoms manifested by diarrhea and abdominal pain.  As for GERD, the records indeed show the presence of dysphagia, regurgitation, and persistently recurrent epigastric distress.  There is no indication of pyrosis, substernal or arm or shoulder pain, or an overall considerable impairment of health.  And, there is no indication of pain, vomiting, material weight loss, hematemesis or melena, or any other symptom combination productive of a severe impairment of health.  Nonetheless, the dysphagia, regurgitation, and persistently recurrent epigastric distress shown in the records represent three of the symptoms required for a 30 percent rating under Diagnostic Code 7346.  Thus, only a 10 percent rating would be warranted if the Veteran's disability was evaluated based on criteria set forth under Diagnostic Code 7346.  Instead, the Veteran is assigned a 30 percent rating based on criteria set forth under Diagnostic Code 7346 due to the severity of his diarrhea and abdominal distress, which represents the predominant disability.  Again, as noted above, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  The severity of the overall disability does not warrant elevation to the next higher evaluation.  The evidence does not persuasively show that the Veteran's symptom combinations are productive of severe impairment of health.  The Board, therefore, finds that a rating in excess of 30 percent for IBS with GERD is not warranted.

In considering the Veteran's claim, the Board has also considered the issue of whether the schedular evaluation assigned for the Veteran's IBS with GERD is inadequate, thus requiring that the RO refer either claim to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  However, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's disability picture exhibits other related factors as marked interference with employment or frequent periods of hospitalization.

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected GERD is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346, the criteria of which is found by the Board to specifically contemplate the level of functional impairment caused by the Veteran's GERD.  Id.  The Veteran's symptoms are shown within the rating criteria and an increase is available with symptoms such as pyrosis, substernal or arm or shoulder pain, productive of considerable impairment of health, or pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's GERD.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented under Diagnostic Code 7346.  

Moreover, the Veteran's service-connected IBS is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7319, the criteria of which is found by the Board to specifically contemplate the level of functional impairment caused by the Veteran's IBS.  Id.  The Veteran's symptoms are shown within the rating criteria.  The Veteran's symptoms are noted in the record as persistent diarrhea noted both as watery and explosive, and abdominal pain.  The Board finds the rating criteria contemplate the Veteran's symptoms as shown in the medical evidence of record.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's IBS.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture under Diagnostic Code 7319.  

Because the Veteran is also service-connected for sleep apnea, right knee and lumbar spine disabilities, a psychiatric disability and hypertension, the Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  Here, however, the Veteran has not specifically described any unusual or exceptional features associated with the combined nature of his disabilities.  Nor, in this case, does the evidence otherwise suggest to the Board an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for referral based on the collective impact of multiple service-connected disabilities under Yancy.

Consequently, the Board concludes that the schedular evaluation assigned in this decision is adequate and that referral of the Veteran's claim for extraschedular consideration is not required.  See also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).   

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  The Veteran has not suggested that a TDIU is warranted in this case.  Moreover, the clinical notes and VA examination reports do not show that the Veteran's IBS and/or GERD cause him to be unable to obtain and sustain substantially gainful employment.  There is no suggestion in the record that either disability renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disabilities at issue has not been raised in this case.


ORDER

Entitlement to an initial rating in excess of 30 percent for the service connected IBS with GERD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


